Name: Commission Decision No 612/91/ECSC of 31 January 1991 concerning coal statistics
 Type: Decision_ENTSCHEID
 Subject Matter: energy policy;  economic analysis;  European construction;  coal and mining industries
 Date Published: 1991-03-20

 Avis juridique important|31991S0612Commission Decision No 612/91/ECSC of 31 January 1991 concerning coal statistics Official Journal L 074 , 20/03/1991 P. 0001 - 0034 Finnish special edition: Chapter 12 Volume 2 P. 0109 Swedish special edition: Chapter 12 Volume 2 P. 0109 COMMISSION DECISION No 612/91/ECSC of 31 January 1991 concerning coal statistics THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof, Whereas statistics on coal are essential if the obligations imposed on the Community under Article 3 of the ECSC Treaty are to be complied with; Whereas this is particularly true given the importance of coal for the Community's energy supplies and in the light of energy market trends in anticipation of the single market in the Community after 1992; Whereas management of the coal sector depends increasingly on the early availability of full and reliable information on production, processing, supplies and the employment situation in undertakings, HAS DECIDED AS FOLLOWS: Article 1 Undertakings exercising a production activity in the coal sector within the meaning of Article 80 of the ECSC Treaty shall supply the Commission, with effect from January 1991, with the statistical information specified in the Annex to this Decision (questionnaires) under the conditions laid out therein. Article 2 Undertakings failing to make the requisite returns pursuant to Article 1 may be fined as laid down in Article 47 (3) of the ECSC Treaty. Article 3 This Decision shall take effect on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1991. For the Commission Henning CHRISTOPHERSEN Vice-President